Citation Nr: 0727393	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to August 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The appellant is the surviving spouse of the 
veteran.  


FINDINGS OF FACT

1.  The death certificate indicates that the veteran died on 
October [redacted], 2003, and that an autopsy was performed.  It was 
determined that the immediate cause of death was asphyxiation 
due to smoke inhalation.  The certificate further reflects 
that he was a victim of a house fire.  The death was 
described as accidental.

2.  At the time of the veteran's death, service connection 
was in effect for ankylosing spondylitis of T11 to L2, rated 
as 40 percent disabling.  

3.  The veteran's service-connected disability did not 
contribute substantially or materially to his death.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his active service or related to a service 
connected disability.  38 U.S.C.A. §§ 1131, 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2004 letter to the appellant from the RO specifically 
notified her of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection for the cause of the veteran's death, and of the 
division of responsibility between the claimant and the VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of this 
letter by: (1) informing the appellant about the information 
and evidence not of record that was necessary to substantiate 
her claim; (2) informing her about the information and 
evidence VA would seek to provide; (3) informing her about 
the information and evidence he was expected to provide; and 
(4) requesting her to provide any information or evidence in 
her possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, the certificate of death, and statements from the 
appellant and her representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the appellant.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the cause of the veteran's death is being 
denied and neither a rating nor an effective date will be 
assigned.  As such, there is no prejudice to the claimant 
with respect to any notice deficiencies related to the rating 
or effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Death - Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) 
(2006).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c) (2006).


Background and Analysis

The appellant contends that the veteran's service-connected 
back disability contributed substantially to his death, which 
the record confirms was due to asphyxiation due to smoke 
inhalation in a house fire.  

At the time of the veteran's death, service connection was in 
effect for ankylosing spondylitis, T11 to L2, rated as 40 
percent disabling.  

Post service private and VA medical records are of record 
dated from 1995 through 2001, and these documents reflect 
that the veteran had significant low back and neck problems 
due to ankylosis spondylitis.  He had very limited neck and 
back range of motion with severe pain.  As noted in a private 
May 2000 report, he walked in a semi-bent over position with 
his head tilted backward which was noted to be typical 
posture for ankylosis spondylitis.  The records show that he 
was on medication (Oxycontin and Vioxx) for his pain.  These 
records also indicate significant left knee problems to 
include degenerative joint disease (DJD) as a result of a 
torn left medial meniscus, status post several surgeries.  

Treatment records dated subsequent to 2001 are not record.  
As noted earlier, the veteran died in October 2003.  

The appellant contends that the veteran's service-connected 
back condition contributed to or hastened the veteran's 
death.  More specific contentions are not of record.  While 
the medical evidence does show that the veteran's had 
significant limitation of range of motion of the neck and low 
back due to his service-connected back disorder, the 
contemporaneous evidence does not indicate that this 
condition contributed or hastened his death in any way.  
Specifically, the medical records do not reflect that his 
back disorder somehow caused the fatal fire, or that he was 
unable to ambulate or that he was immobile as a result of his 
back disorder (or that he even used a device for ambulation).  
There simply is nothing in the record, other than the 
appellant's assertions, to indicate that the veteran's back 
disorder played any part in his death resulting from 
asphyxiation due to smoke inhalation.  

In this case, the medical evidence shows that the veteran 
died of asphyxiation due to smoke inhalation in a house fire.  
This determination was made based on an autopsy as noted on 
the death certificate.  The certificate of death does not 
reflect that another condition, to include a back disorder, 
contributed.  Nor does the additional medical evidence of 
record reflect a causal connection.  

The appellant's contentions as to the cause of the veteran's 
death have been considered.  It is noted that she is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that she has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause of the veteran's death.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Board finds that the probative evidence 
shows that a service-connected back disorder did not 
contribute to the cause of the veteran's death.  For that 
reason the preponderance of the evidence is against the 
appellant's claim.  See Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001) )the benefit of the doubt rule in 
38 U.S.C.A. § 5107(b) is not applicable if the Board has 
found that the preponderance of the evidence is against the 
claim).  Service connection for the case of the veteran's 
death is not warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


